Citation Nr: 1133396	
Decision Date: 09/09/11    Archive Date: 09/15/11

DOCKET NO.  09-21 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hip disability.

2.  Entitlement to service connection for left ankle disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. M. Powell, Counsel
INTRODUCTION

The Veteran had active service from March 1974 to March 1977 and again from September 1977 to September 1997.

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office in Winston-Salem, North Carolina (RO).

In May 2011, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the claims file.

The issue of entitlement to service connection for a left ankle disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

There has been no demonstration by competent clinical, or competent and credible lay, evidence of record that the Veteran has currently diagnosed bilateral hip disability.


CONCLUSION OF LAW
 
Bilateral hip disability was not incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for Veterans Claims (Court) issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court in Dingess/Hartman holds that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include:  (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for "service connection," therefore, the VA is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Because the Court's decision is premised on the five elements of a service connection claim, it is the consensus opinion within the VA that the analysis employed can be analogously applied to any matter that involves any one of the five elements of a "service connection" claim, to include an increased rating claim.  

In this case, VA issued a letter to the Veteran with respect to the issue on appeal in August 2007, prior to the initial adjudication of the claim, which informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence and provided him with notice of the type of evidence necessary to establish a disability rating or effective date in the event of award of the benefit sought. 

With regard to the duty to assist, the claims file contains the Veteran's service treatment records, private treatment records, and a VA examination report.  Additionally, the claims file contains the Veteran's statements in support of his claim.  The Board has carefully reviewed such statements and concludes that he has not identified further evidence not already of record.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.
  
A VA examination and opinion with respect to the issue on appeal was obtained in April 2008.  38 C.F.R. § 3.159(c) (4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination and opinion obtained in this case are more than adequate, as they were based on physical examination of the Veteran and a review of the Veteran's claim file by the VA examiner.  The examiner also provided a well-supported rationale for her opinion.  Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).   Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c) (4).  
Thus, based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.  Essentially, all available evidence that could substantiate the claim has been obtained.

Legal Criteria

The Board has reviewed all of the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, extensive evidence submitted by the veteran or on his behalf.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to each claim.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).

Present disability resulting from disease or injury in service is required to establish entitlement to service connection.  Degmetich v. Brown, 104 F. 3d 1328 (Fed. Cir. 1997). To establish service connection for a disability, there must be competent evidence of a current disability (medical diagnosis), of incurrence or aggravation of a disease or injury in service (lay or medical evidence), and of a nexus between the in-service injury or disease and the current disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 498, 507 (1995).

Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).
In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010).

Legal Analysis

The Veteran asserts that service connection is warranted for bilateral hip disability, which he believes is due to in-service parachute jumping.  At the outset, the Board observes that the Veteran's DD Form 214 demonstrates that he received a parachutist badge, a senior parachutist badge with combat distinguishing device, and a master parachutist badge with combat distinguishing device.  Therefore, the Board finds that it would have been consistent with the circumstances of the Veteran's service for him to have had to participate in parachute jumps.  38 U.S.C.A. § 1154(a).

With respect to an in-service injury or disease, a September 1996 service treatment record also shows that the Veteran complained of experiencing left hip pain in September 1996 after falling into a hole during a field exercise.  He reported that he experienced pain when running or climbing up hills.  The Veteran's May 1997 separation examination report shows that the Veteran reported a history of swollen or painful joints.  The examining physician noted that the Veteran's painful/ swollen joints affected multiple joints, including the hips, which occurred after runs and road marches and resolved with rest. 

However, with respect to a current disability, the clinical evidence of record does not demonstrate that the Veteran has been diagnosed with current hip disability.  Indeed, although a February 2007 private treatment records shows that the Veteran complained of experiencing hip pain and stiffness, the examiner's assessment was that the Veteran's physical examination was normal.  In particular, physical examination of the musculoskeletal system revealed the hips had full range of motion, and that the Veteran's gait and stance were normal.  Additionally, an April 2008 VA examination report shows that the examiner, after an examination (including x-rays) of the Veteran and a review of his claims file, found that no hip condition was found.  According to the examiner:

The discomfort described by the Veteran is originating in the lumbar spine as indicated by x-ray.  The majority of "hip pain" from the lumbar region clinically...The x-ray of the hip does show some posterior rami trauma/old but this is not the region of the pain.

The Board notes that the Court has held that pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted. See Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).

The Board acknowledges the Veteran assertions that he has current bilateral hip disability that is related to service.  He is competent to give evidence about what he experiences; for example, he is competent to report that he experiences hip pain.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  The Board finds him to be credible in this regard.  However, he is not competent to provide an opinion requiring medical knowledge, such as a question of medical diagnosis or etiology.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Rather, as noted above, the record contains competent clinical opinion that the Veteran's "hip pain" is due to lumbar spine disability, and that there is no diagnosis of a hip disability.  Further, objective clinical evidence of record, including the February 2007 private treatment record and the April 2008 VA examination report, contradicts the lay assertions regarding a recent diagnosis of current bilateral hip disability.  As such, the Board finds the Veteran's lay assertions in this regard are not credible.  Therefore, the Board finds that the negative evidence of record is of greater probative value than the statements of the Veteran and, thus, will be given more probative weight.

Consequently, the Board finds that the competent objective evidence of record fails to establish that the Veteran has current bilateral hip disability as a result of his service for which service connection may be established.  Support for this conclusion is found in Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) where the Court found that Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability and in the absence of proof of a present disability there can be no valid claim.  The Board has considered the doctrine of giving the benefit of the doubt to the Veteran, under 38 U.S.C.A. § 5107 (West 2002), and 38 C.F.R. § 3.102 (2010), but does not find that the evidence is of such approximate balance as to warrant its application.  Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claims for service connection for bilateral hip disability and the claim must be denied.


ORDER

Entitlement to service connection for bilateral hip disability is denied.


REMAND

The Department of Veterans' Affairs must make reasonable efforts to assist the veteran in obtaining evidence necessary to substantiate the claim for the benefit sought unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. 
§ 3.159(c)(d) (2010).  Such assistance shall include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d)(West 2002); 38 C.F.R. § 3.159(c)(4)(2010).  The standard for requiring a VA medical examination is "an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability."  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  

The Veteran asserts that service connection is warranted for a left ankle disability that is due to in-service parachute jumping.   As noted above, the record reflects that the Veteran participated in parachute jumps while in service.  Additionally, with respect to an in-service injury or disease, a February1996 service treatment record also shows that the Veteran complained of experiencing left ankle pain and that the 
examiner's assessment was that of Achilles tendonitis. 

The Veteran's claim was denied by the RO in the August 2008 appealed rating decision on the basis that the examiner from the Veteran's April 2008 VA examination found no pathology to account for the Veteran's claimed left ankle pain.  However, in reviewing the record the Board observes that in May 2011, the Veteran submitted an October 2009 x-ray of his left ankle taken at Ft. Bragg's Joel Health Clinic which revealed "plantar and posterior calcaneal enthesophytes.  The distal tibia and fibula, and bones of the hindfoot are intact without fracture, dislocation, or other abnormality.  No joint effusion is seen."  The interpreter's impression was "plantar and posterior calcaneal spurs.  Otherwise, normal left ankle."  

Given that there is x-ray evidence suggesting the possibility of a left ankle disability, the Board finds that a new VA examination is necessary to determine whether any left ankle condition exists and if so, whether it is etiologically related to the Veteran's in-service parachute jumping and/or his in-service left ankle complaints. 

Accordingly, the case is REMANDED to the RO for action as follows:

1.  Contact the Veteran and request that he furnish the names, addresses, and dates of treatment of all medical providers from whom he has received treatment for his left ankle disability since his military service.  After securing the necessary authorizations for release of this information, seek to obtain copies of all treatment records referred to by the Veteran, not already of record, including from Joel Health Clinic at Ft. Bragg. 

2.  The Veteran should then be afforded a VA examination by the appropriate specialist to determine the nature and etiology of his left ankle disability.  All necessary tests should be performed.  All left ankle disabilities should be identified.  The rationale for all opinions expressed should be set forth.  The claims folder, including a copy of this remand, should be made available to the examiner in conjunction with the examination.

The examiner should be requested to furnish an opinion concerning whether it is at least as likely as not that any currently diagnosed left ankle condition is etiologically related to his service in the military, to include parachute jumping and/or his documented February 1996 complaints of left ankle pain and diagnosis of Achilles tendonitis.

3.  Following completion of the above, the issue on appeal should be readjudicated.  If the benefit sought remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, as indicated

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


